DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 02/25/2022, Applicants amended claims 1, 6 and 10, and cancelled claims 9 and 17-20 in the response filed 05/23/2022.
Claim(s) 1-8, 10-16 and 21-25 are pending examination.

Response to Arguments
Applicants’ amendments to Fig. 13 has overcome the previous drawing objection, as set forth in page 5 of the 02/25/2022 OA.
Applicants’ amendments to the claims overcomes the previous claim objection, as set forth in page 4 of the 02/25/2022 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-8, 10-16 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a redistribution structure; a die package on a first side of the redistribution structure, the die package comprising: a first die connected to a second die by metal-to-metal bonding and dielectric- to-dielectric bonding; a first dielectric material over the first die and the second die, wherein the first dielectric material surrounds the first die; a second dielectric material extending over the first die and the second die, wherein the second dielectric material is between the first dielectric material and the second die; and a first through via extending through the first dielectric material, wherein the first through via is connected to the first die, and wherein a first via of the redistribution structure contacts the first through via; a semiconductor device on the first side of the redistribution structure, the semiconductor device comprising a conductive connector, wherein a second via of the redistribution structure contacts the conductive connector of the semiconductor device; a first molding material on the redistribution structure and surrounding the die package and the semiconductor device; and a package through via extending through the first molding material to contact a third via of the redistribution structure.
Claims 2-8, 10 and 25 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, a first package component, comprising: a system-on-a-chip (SoC) device comprising a first semiconductor device bonded to a second semiconductor device, wherein the first semiconductor device comprises through silicon vias (TSVs) having a first pitch, wherein the SoC device comprises through dielectric vias (TDVs) connected to the second semiconductor device, the TDVs having a second pitch greater than the first pitch; a first semiconductor die comprising conductive connectors having a third pitch that is greater than the first pitch; a first redistribution structure connected to the TSVs and the TDVs of the SoC device and connected to the conductive connectors of the first semiconductor die; an encapsulant on the first redistribution structure, wherein the encapsulant separates the SoC device from the first semiconductor die; and through vias extending through the encapsulant, the through vias connected to the first redistribution structure; and a second package component comprising a second semiconductor die and contact pads, wherein the contact pads are connected to the through vias of the first package component.
Claims 12-16 are allowed, because they depend from the allowed claim 19.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, a die package comprising: a first semiconductor device hybrid bonded to a substrate, wherein the first semiconductor device is electrically connected to the substrate, and wherein the first semiconductor device comprises through substrate vias; and a dielectric material over the first semiconductor device and the substrate, wherein surfaces of the through substrate vias and the dielectric material are level; a first redistribution structure, wherein the die package is attached to the first redistribution structure; a second semiconductor device attached to the first redistribution structure, wherein the second semiconductor device is adjacent the die package; a through via on the first redistribution structure, wherein the through via is adjacent the die package; and an encapsulant surrounding the die package, the second semiconductor device, and the through via, respectively.
Claims 22-24 are allowed, because they depend from the allowed claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895